          Case 1:21-cr-00029-DMT Document 13 Filed 02/11/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NORTH DAKOTA

                              WESTERN DIVISION
______________________________

UNITED STATES OF AMERICA,                              CASE NO.: 1:21-CR-029

                       Plaintiff,
                                                       REQUEST FOR NOTICE
vs.                                                    PURSUANT TO FED. R. EVID. 404(b)

BARRY CHRISTOPHER BROWN,

                  Defendant.
______________________________

       The Defendant above-named, Barry Christopher Brown, by and through undersigned

attorney, Assistant Federal Public Defender Edward Werner, requests that the U.S. Attorney

provide the undersigned with the general nature of any and all evidence which the United States

intends to offer at trial, pursuant to the provisions of FED. R. EVID. 404(b), sufficiently in

advance of trial so the Defendant is afforded a fair opportunity to contest the use of the evidence.

The Defendant requests that this information be provided no later than the deadline set by the

Court for the disclosure of discovery by the government or, if no order setting a deadline for the

government’s disclosure of discovery is entered, no later than fifteen (15) days before trial.
         Case 1:21-cr-00029-DMT Document 13 Filed 02/11/21 Page 2 of 2




Dated this 11 day of February, 2021.

                             Respectfully submitted,

                             JASON J. TUPMAN
                             Federal Public Defender
                             By:

                             /s/ Edward Werner
                             Edward Werner
                             Assistant Federal Public Defender
                             Attorney for Defendant
                             Office of the Federal Public Defender
                             Districts of South Dakota and North Dakota
                             100 West Broadway Ave, Ste 230
                             Bismarck, ND 58501
                             Telephon: 701-250-4500 Facsimile: 701-250-4500
                             filinguser_SDND@fd.org
